Fourth Court of Appeals
                                    San Antonio, Texas
                                          June 28, 2022

                                       No. 04-21-00582-CV

                                            John DOE,
                                             Appellant

                                                v.

                                          Juan J. CRUZ,
                                             Appellee

                    From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2021-CVF-001656-D4
                            Honorable Susan D. Reed, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

     The motion for sanctions filed by appellant John Doe is CARRIED WITH THE
APPEAL.

           It is so ORDERED on June 28, 2022.

                                                            PER CURIAM


           ATTESTED TO: _________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT